Citation Nr: 1632532	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  08-30 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the (10 percent prior to January 22, 2010, 20 percent from January 22, 2010 to July 21, 2014, and 40 percent from July 21, 2014) ratings assigned for postoperative herniated nucleus pulposus/degenerative disc disease L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May to October 1985, from October 1990 to August 1991 and from March 2003 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 10 percent rating then in effect for the Veteran's low back disability.  A March 2010 rating decision increased the rating for the low back disability to 20 percent effective January 22, 2010.  A hearing was held before the undersigned in September 2012; a transcript is in the record.  In October 2012, the Board remanded this matter for additional development.  An October 2014 rating decision increased the rating to 40 percent, effective July 21, 2014.

In October 2012, the Board noted that the issue of a total rating based on individual unemployability due to service-connected disability was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was advised that in order for the Board to have jurisdiction of this matter, he would have to submit a timely substantive appeal following the issuance of a supplemental statement of the case (SSOC).  An October 2014 rating decision denied a TDIU rating, and the RO issued a supplemental statement of the case (SSOC) addressing the matter in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in April 2016 that he had undergone additional back surgery at Sentara Princess Anne Hospital the previous month.  Records pertaining to the surgery (including the hospital discharge summary) and evaluations and treatment preceding and subsequent to the surgery, are not in the record, are pertinent (and perhaps critical) evidence in this matter, and must be secured.  The Board notes the instant claim/appeal has been pending for many years; however, in light of the recent surgery, the outstanding evaluation/consultation records, and that the entire period to the present is for consideration before the Board, the record is simply inadequate for appellate review.  [Notably, intervening rating decisions have assigned "staged" increased ratings.]   .

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his low back disability since February 2016, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should secure complete outstanding clinical records (i.e., any not already associated with the record) from all providers identified, to specifically include complete clinical  records pertaining to the Veteran's March 2016 surgery and hospitalization  at Sentara Princess Anne Hospital, Virginia Beach, Virginia, and all records of all follow-up evaluations and treatment.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Findings should be described in sufficient detail to allow for application/consideration on the rating criteria in 38 C.F.R. § 4.71a.  The examiner should note if there are residuals of weakness, pain, and limitation of motion (and if so, their extent/severity); whether the spine is ankylosed (and if so, in what position); whether there are neurological manifestations other than radiculopathy of both lower extremities (and if so, their nature and severity); and whether there have been incapacitating episodes of intervertebral disc disease (periods of bedrest prescribed by a physician)(and if so, their frequency and duration) .  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

